In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered March 26, 1965, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered December 5, 1952 after a jury trial, convicting him of grand larceny in the first degree and imposing sentence upon him as a fourth felony offender. Order affirmed. Appellant based his application on a claim that he was not represented by counsel at any stage of the proceedings in other States which resulted in his three prior convictions of crimes which would have constituted felonies in the State of New York. He had the burden of proving his eonténtion by a fair preponderance of credible evidence (People v. Wolfson, 9 A D 2d 940; People v. Milo, 4 A D 2d 679; People v. Oddo, 283 App. Div. 497). We agree with the Criminal Term that appellant failed to sustain this burden.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.